              Case
            Case    1:17-cv-07694-JGKDocument
                 1:17-cv-07694-JGK     Document 91 Filed
                                              90-1  Filed09/18/20
                                                          09/24/20 Page
                                                                   Page11ofof22

-·
     IN THE UNITED STATES DISTRICT COURT
     FOR THE SOUTHERN DISTRICT OF NEW YORK

     *     *       *     *       *      *          *          *
     UNITEDHEALTHCARE OF                                      *
     NEW YORK, INC.,                                          *
                                                              *
     and                                                      *
                                                              *
     OXFORD HEALTH INSURANCE, INC. ,                          *
                                                              *
           Plaintiffs,                                        *
                                                              *
     V.                                                       *     Civil Action
                                                              *     No. l : 17-cv-07694-JGK
     LINDA A. LACEWELL, in her official capacity as *
     Superintendent of Financial Services of the    *
     State of New York,                             *
                                                    *
            Defendant.                              *
                                                              *
     *     *       *     *       *          *      *          *
                                        [POOt!OSED] ORDER

           Pursuant to the Court of Appeals' Opinion and Judgment dated July 20 , 2020 and

     Mandate dated September 10,      2020,     the Court hereby:

           1.      GRANTS summary judgment in favor of plaintiffs on their claims arising

                   under the Supremacy Clause of the United States Constitution;

            2.     DECLARES that Defendant's Emergency and Permanent                         2017   Plan Year

                   Regulation and Plan Years           2018   and Thereafter Regulation, appearing as

                   Sections   361.9   and   361.10     of Part    361   of Title   11,   NYCRR, violate the

                   Affordable Care Act and regulations thereunder, are preempted by federal

                   law, and are null and void and unenforceable;

            3.      PERMANENTLY ENJOINS Defendant, or those acting in concert with

                    Defendant, from enforcing or exercising the authority established by

                                                         1
         Case1:17-cv-07694-JGK
        Case   1:17-cv-07694-JGK Document
                                  Document  91 Filed
                                          90-1 Filed 09/24/20
                                                     09/18/20 Page
                                                              Page 2
                                                                   2 of
                                                                     of 2
                                                                        2




                Defendant's Emergency and Permanent            2017   Plan Year Regulation and

                Plan Years   2018   and Thereafter Regulation; and

             4. DISMISSES without prejudice all of Plaintiffs' remaining claims, arising

                under the Fifth and Fourteenth Amendment to the United States

                Constitution, as moot.


Dated this   ::J ,/'day of   ~ , 2020.

                                                    ~fr!~[
              tfu      ~ ~ ~ ~                                ~,J2-t-



    ~~                                               ~tr~
      ~~-                                           So~

                        c;i/rJ. '-llo2-0
                         (   C   IC
                                                    w s: IC~
                                                       l1 .
                                                              C,
                                                         .]) . =s--,




                                                2
